Case: 12-51126       Document: 00512359230         Page: 1     Date Filed: 08/30/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 30, 2013
                                     No. 12-51126
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROBERTO ESQUIVEL,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:11-CR-1880-1


Before DAVIS, SOUTHWICK and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Roberto Esquivel appeals the within-guidelines sentence imposed following
his guilty plea conviction for two counts of aiding and abetting smuggling goods
out of the United States in violation of 18 U.S.C. §§ 2 and 554(a). He contends
that the district court erred when it denied him a reduction for acceptance of
responsibility pursuant to U.S.S.G. § 3E1.1. Esquivel argues that he satisfied
the requirements for acceptance of responsibility because he pleaded guilty,



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51126       Document: 00512359230   Page: 2   Date Filed: 08/30/2013

                                  No. 12-51126

admitted his participation in the offense, and provided a detailed account of his
conduct after the presentence report was prepared and at the time of sentencing.
      “While the district court’s findings under the sentencing guidelines are
generally reviewed for clear error, a determination whether a defendant is
entitled to an adjustment for acceptance of responsibility is reviewed with even
greater deference.” United States v. Buchanan, 485 F.3d 274, 287 (5th Cir.
2007). “We will affirm a sentencing court’s decision not to award a reduction”
pursuant to § 3E1.1 unless the decision is “without foundation.” United States
v. Juarez-Duarte, 513 F.3d 204, 211 (5th Cir. 2008) (internal quotation marks
and citation omitted).
      The district court denied Esquivel’s request for an acceptance of
responsibility reduction noting that although Esquivel pleaded guilty, he did not
admit to the elements of the offense during the presentence interview. The
district court reasoned that the presentence interview statement could not be
corrected by Esquivel’s subsequent confession to the court and that Esquivel had
continued to minimize his knowledge of the offense by providing as little
information as he thought necessary. Above all because defense counsel at
sentencing acknowledged that Esquivel “did not elaborate the complete role that
he played,” Esquivel has not shown that the district court’s denial of a reduction
for acceptance of responsibility was without foundation. See id. Accordingly, the
district court’s judgment is AFFIRMED.




                                        2